TDCJ Offender Details                                                       eJt 1 I~ ~C?:>         Page 1 of2


        Te;XAS DEPARTMENT OF.' CRIMINAl!. JUSTICE             I:EJ   TDCJ Home      E'JI    New Offender Search




 Offender Information Details


 SID Number:                                   04570071

 TDCJ Number:                                  01892523

 Name:                                         QUINTANILLA,MARIO

 Race:                                         H

 Gender:                                       M
 DOB:                                          1973-06-07

 Maximum Sentence Date:                        2020-06-03

 Current Facility:                             ELLIS

 Projected Release Date:                       2020-06-03

 Parole Eligibility Date:                      2014-03-27

 Offender Visitation Eligible:                 YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and                    •
 friends are encouraged to call the unit prior to traveling for a visit.


 SPECIAL INFORMATION FOR SCHEDULED RELEASE:

 Scheduled Release Date:                    Offender is not scheduled for release at this time.

 Scheduled Release Type:                    Will be determined when release date is scheduled.

 Scheduled Release Location:                Will be determined when release date is scheduled.

  •x   "I.,•




  · Parole Review Information·

 Offense History:
       Offense                        Sentence                             Sentence (YY-
                       Offense                     County Case No.
        Date                            Date                                 MM-DD)
       1991-03-27    BURG MTRVEH      1993-01-21   HARRIS     616103             6-00-00

       1992-03-10   AGG ROBS W/DEAD   1992-07-22   HARRIS     626390             16-00-00




http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid=04570071                   7/29/2015